 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into by and between
Knova Software, Inc., a Delaware corporation (“Knova” or the “Company”) and
Thomas J. Muise (the “Executive”), on this 23rd day of June 2005 (the “Effective
Date”).
     1. Duties and Scope of Employment.
          (a) Position. For the term of his employment under this Agreement, the
Company agrees to employ Executive in the position of Chief Financial Officer
reporting to the Chief Executive Officer.
          (b) Obligations to the Company. During the term of his employment,
Executive shall devote his full business efforts and time to the Company;
provided, however, that nothing herein shall prohibit Executive from rendering
charitable services of any nature to any person or organization to the extent
such services do not materially impact the ability of Executive to fulfill his
obligations to the Company. Executive shall be permitted to serve as a member of
the board of directors of the companies listed on Exhibit A attached hereto,
which list may be supplemented with additional board memberships at the
Executive’s request and the prior written consent of the Company’s Board of
Directors (the “Board of Directors”). Executive shall comply with the Company’s
policies and rules, as they may be in effect from time to time during the term
of his employment.
          (c) No Conflicting Obligations. Executive represents and warrants to
the Company that he is under no obligations or commitments, whether contractual
or otherwise, that are inconsistent with his obligations under this Agreement.
Executive represents and warrants that he will not use or disclose, in
connection with his employment by the Company, any trade secrets or other
proprietary information or intellectual property in which Executive or any other
person has any right, title or interest and that his employment by the Company
as contemplated by this Agreement will not infringe or violate the rights of any
other person or entity. Executive represents and warrants to the Company that he
has returned, to his knowledge, all property and confidential information
belonging to any prior employers.
          (d) Effective Date. Executive shall commence full-time Employment
under the terms of this Agreement on the Effective Date.
     2. Cash and Incentive Compensation.
          (a) Salary. The Company shall pay Executive as compensation for his
services a base salary at a gross monthly rate of $14,583.33 (an annualized base
salary of $175,000.00), payable in accordance with the Company’s standard
payroll schedule. The Compensation Committee of the Board of Directors shall
review Executive’s Base Compensation on at least an annual basis. The
compensation specified in this Section 2(a), together with any increases in such
compensation that the Company may grant from time to time, is referred to in
this Agreement as “Base Compensation.”

 



--------------------------------------------------------------------------------



 



          (b) Annual Bonus. For each fiscal year during his employment,
Executive shall have the opportunity to earn an annual performance bonus based
on reasonable criteria set forth in an incentive bonus plan established by the
Compensation Committee of the Board of Directors and the Chief Executive Officer
of the Company (“CEO”) after consultation with Executive (the “Annual Bonus”).
Upon full attainment of the performance criteria established by the Compensation
Committee, the Annual Bonus will be equal to $52,500, but for less than full
achievement of such performance criteria, the Annual Bonus shall be a lesser
amount in accordance with a specific formula determined by the CEO after
consultation with Executive. Except as otherwise provided in this Agreement,
Executive’s receipt of the Annual Bonus shall be contingent upon Executive’s
continued employment through the end of the bonus period with respect to which
it is payable; provided, Executive shall have the right to any pro rata portion
of the Annual Bonus in the event his employment terminates prior to the end of
such bonus period. The Annual Bonus shall be determined in good faith by the
Company as soon as practicable after the end of each bonus period with respect
to which it is payable. The determinations of the Company with respect to the
Annual Bonus shall be final and binding on Executive. The Company’s incentive
bonus plan will be reviewed periodically by the CEO and Compensation Committee
of the Board of Directors.
     3. Executive Benefits. During the term of his employment, Executive shall
be eligible to participate in any employee benefit plans maintained by the
Company for similarly situated employees, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.
     4. Paid Time Off. During the term of his employment, Executive shall be
eligible for three (3) weeks of paid time off per year in accordance with the
Company’s standard accrual and other policies, as such policies may be amended
from time to time.
     5. Equity.
          (a) Grant of Stock Options. Subject to the approval of the Company’s
Compensation Committee and, if required, Board of Directors, Executive shall be
granted a stock option to purchase 88,000 shares of the Company’s common stock
under the Knova Software, Inc. 2000 Stock Incentive Plan (the “Plan”), subject
to adjustment for stock dividends, stock splits, recapitalizations and the like.
Such option shall be granted as soon as reasonably practicable after the
Effective Date of this Agreement. The per share exercise price of the option
will be equal to the closing price of the Company’s stock on the date of grant.
The term of such option shall be ten (10) years, subject to earlier expiration
in the event of the termination of Executive’s service with the Company. Subject
to the terms of the Plan and the Grant Agreement (as defined below), during your
employment with the Company the option will vest and become exercisable as
follows: (a) 25% of the option shares will become exercisable in a lump sum on
the one year anniversary of the Effective Date; and (b) the remaining 75% will
become exercisable in thirty six (36) equal, successive monthly installments
commencing on the thirteen month anniversary of the Effective Date.
          (b) Exercise of Options. The stock options granted pursuant to Section
5(a) above shall be subject to the Company’s standard form of stock option
agreements

2



--------------------------------------------------------------------------------



 



(the “Grant Agreement”), copies of which must be executed by Executive as a
condition of the grant and exercise.
     6. Expenses. During the term of his employment, Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
reimburse Executive for such expenses upon presentation of an itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
     7. Term of Employment.
          (a) Basic Rule. Executive’s employment with the Company shall be “at
will,” and either Executive or the Company may terminate Executive’s employment
at any time, for any reason, with or without Cause. Any contrary
representations, which may have been made to Executive shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between Executive and the Company on the “at will” nature of Executive’s
employment, which may only be changed in an express written agreement signed by
Executive and a duly authorized member of the Board of Directors. Executive’s
employment shall terminate automatically in the event of his death or permanent
disability.
          (b) Rights Upon Termination. Except as expressly provided in
Sections 7 and 8, upon the termination of Executive’s employment, Executive
shall only be entitled to the compensation, benefits and reimbursements
described in Sections 2, 3, 4 and 6 for the period preceding the effective date
of the termination. The payments in full under this Agreement shall discharge
all responsibilities of the Company to Executive.
          (c) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Section 10, which shall survive the termination of this
Agreement.
     8. Termination Benefits. If Executive’s employment with the Company is
terminated at any time by the Company without Cause or by Executive for Good
Reason, then Executive shall be entitled to receive the following severance and
other benefits:
(a) Severance. The Company shall continue to pay Executive’s Base Compensation
until the earlier of the following dates: (A) the date which is six (6) months
from the date of termination, or (B) the date that Executive accepts other full
time employment (as applicable, the “Severance End Date”). In addition, within
fifteen (15) days after the termination, Executive shall be entitled to receive
payment of a prorata portion of the Annual Bonus amount for the calendar year of
termination.
          (b) Health Benefits. In the event Executive elects to continue his
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following the termination of his employment, then the Company
shall pay Executive’s monthly premium under COBRA until the Severance End Date.

3



--------------------------------------------------------------------------------



 



          (c) Option Acceleration. In the event that Executive’s employment is
terminated within twelve (12) months following a Change in Control, as defined
below, 50% of his outstanding, unvested options as of the date of termination
shall immediately vest, provided, however, that if the date of termination is on
or prior to the first year anniversary of the Effective Date, then the options
granted in Section 5(a) above will be deemed to have vested on a monthly basis
over 48 months commencing on the Effective Date.
          (d) Definitions.
               (i) Cause. For all purposes under this Agreement, “Cause” shall
mean:
                    (a) Any material breach of this Agreement or the Employee
Proprietary Information Agreement between Executive and the Company;
                    (b) Commission of any act of gross negligence, willful
misconduct or fraud with respect to the Company or any of its affiliates causing
material harm to the business, assets or reputation of the Company or any of its
affiliates;
                    (c) Conviction (including plea of no contest) of a felony or
crime involving moral turpitude;
                    (d) Executive’s unauthorized use or disclosure of the
confidential information or trade secrets of the Company or any of its
affiliates which use causes material harm to the Company or any of its
affiliates; or
                    (e) Material misappropriation of the assets of the Company.
               (ii) Change of Control. For all purposes under this Agreement,
“Change of Control” shall mean:
                    (a) The closing of a consolidation or merger of the Company
with or into any other corporation or corporations in which the holders of the
Company’s outstanding shares immediately before such consolidation or merger do
not, immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving corporation of such consolidation
or merger;
                    (b) The approval by the Company shareholders of a plan of
complete liquidation of the Company;
                    (c) A sale of all or substantially all of the assets of the
Company; or
                    (d) Any transaction (or series of related transactions
involving a person or entity, or group of affiliated persons or entities) in
which in excess of fifty percent (50%) of the Company’s outstanding voting power
is transferred.

4



--------------------------------------------------------------------------------



 



               (iii) Good Reason. For all purposes under this Agreement, “Good
Reason” shall mean any of the following are undertaken without Executive’s prior
written consent:
                    (a) Any material and substantial adverse change in the
Executive’s title, position or authority within the Company;
                    (b) Any material decrease in Executive’s compensation
package or benefits;
                    (c) The death or permanent disability of Executive;
                    (d) A relocation of your business office to a location more
than fifty (50) miles from the location at which you performed your duties as of
the effective date of the Change of Control, except for required travel by you
on the Company’s business to an extent substantially consistent with your
business travel obligations prior to the effective date of the Change of
Control.
                    (e) A material breach by the Company of any provision of a
material agreement between you and the Company concerning the terms and
conditions of your employment provided, however, that Executive shall first
provide the Company’s CEO or Board of Directors with detailed, written notice of
breach and afford the Company a thirty (30) day opportunity to cure such breach.
               (e) Release. In partial consideration of Executive’s receipt of
any benefits under this Section 8, Executive shall execute a Release (the
“Release”), in a form mutually acceptable to both the Company and the Executive,
which shall among other terms and conditions include a release of Executive’s
rights and claims in existence at the time of such execution of the Release and
shall exclude any continuing obligations the Company may have to Executive
following his termination of employment under this Agreement, any stock option
agreement or any other agreement providing for obligations to survive his
termination of employment.
     9. Limitation on Payments.
             (a) Limitation. In the event that the accelerated vesting,
severance and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code (the “Code”) and (ii) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s accelerated vesting, severance and other benefits under this
Agreement shall be either (x) delivered in full or, (y) delivered in a manner
that would result in no portion of such benefits being subject to the Excise Tax
(with cash payments being reduced before stock option compensation), whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

5



--------------------------------------------------------------------------------



 



          (b) Determination by Accountants. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 9,
including whether and to what extent the payments to Executive shall be reduced
and the assumptions to be utilized in arriving at such determination, shall be
made by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change of Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by Executive (the “Accountants”). Such determination shall be made
as soon as practicable following the Change of Control. The Accountants shall
provide detailed supporting calculations both to the Company and Executive at
such time as is requested by the Company. For purpose of making the calculations
required by this Section 9, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 9. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations by this
Section 9.
     10. Non-Disclosure; Restrictive Covenants.
          (a) As a condition of employment, Executive has entered into a
Proprietary Information Agreement with the Company, which is incorporated herein
by reference (the “Proprietary Information Agreement”).
          (b) Because the Executive acknowledges and agrees that, in conjunction
with his employment with the Company, he will have access to confidential and
trade secret information of the Company, the following restrictive covenant is
necessary to protect the interests and continued success of the Company. Except
as otherwise expressly consented to in writing by the Company, during the time
period that begins on the Effective Date and ends twelve (12) months from the
date of termination of Executive’s employment (the “Restricted Period”), the
Executive shall not, directly or indirectly, acting as an employee, owner,
shareholder, partner, joint venturer, officer, director, agent, salesperson,
consultant, advisor, investor or principal of any corporation or other business
entity:
               (i) request or otherwise attempt to induce or influence, directly
or indirectly, any customer or supplier, or prospective customer or supplier, of
the Company, or other persons sharing a business relationship with the Company,
to cancel, limit or postpone their business with the Company, or otherwise take
action which might be to the material disadvantage of the Company; or
               (ii) hire or solicit for employment or other business
relationship, or induce or actively attempt to influence, any employee, officer
, director or other business associate of the Company to terminate his or her
employment or discontinue such person’s consultant, contractor or other business
association with the Company.
          (c) If the Executive violates any of the restrictions contained in
this section, the Restricted Period shall be increased by the period of time
from the commencement of any such violation until the time such violation shall
be cured by the Executive to the

6



--------------------------------------------------------------------------------



 



satisfaction of the Company, and the Company may withhold any and all payments
otherwise due and owing to the Executive under this Agreement, if any, other
than Base Salary.
          (d) The Executive acknowledges that, due to the nature of the
Company’s business, the scope of the provisions set forth in Section 10(b) are
reasonable and necessary for the protection of the business and goodwill of the
Company. The Executive agrees that any breach of Section 10 will cause the
Company substantial harm and therefore, in the event of any such breach, in
addition to such other remedies that may be available, the Company shall have
the right to seek a temporary restraining order, preliminary injunctive relief
and permanent injunctive relief.
     11. Successors.
          (a) Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets that becomes bound by this Agreement.
          (b) Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     12. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Executive, mailed notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b) Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
          (c) Whole Agreement. This Agreement supercedes any prior offer
letters, employment agreements or the like previously entered into between the
Executive and the Company. No other agreements, representations or
understandings (whether oral or written) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter of this Agreement. This Agreement, the Proprietary
Information Agreement, and any stock option agreement and Company stock plan
between

7



--------------------------------------------------------------------------------



 



Executive and the Company contain the entire understanding of the parties with
respect to the subject matter hereof.
          (d) Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
          (e) Choice of Law and Jurisdiction. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of California, without giving effect to any choice or conflict of
law provision or rule (whether in the State of California or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of California. The parties hereby consent to the
exclusive jurisdiction of the state and federal courts located within the County
of Santa Clara, California for the resolution of all disputes arising under this
Agreement or otherwise related to the employment of the Executive with the
Company.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) No Assignment. This Agreement and all rights and obligations of
Executive hereunder are personal to Executive and may not be transferred or
assigned by Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[remainder of this page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              EXECUTIVE
 
                  THOMAS J. MUISE
 
            KNOVA SOFTWARE, INC.
 
       
 
  By:    
 
       
 
      Bruce Armstrong, CEO

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CURRENT BOARD MEMBERSHIPS
None.

 